Title: To Thomas Jefferson from John Holbrook, 18 June 1825
From: Holbrook, John
To: Jefferson, Thomas

Mr Jefferson, Honoured Sir,On arriving in Richmond from monticello I soon ascertained facts respecting Mr Minor whom you mentioned to me. He was in the employ of Messrs Polland & Goddard of Richmond. I also found him to be an old acquaintance & correspondent of mine, and in his correspondence he had mentioned his intention of acquiring a military education at Capt. Partridge’s Academy—But it happened otherwise to him. Owing to several circumstances combined, he concluded to leave Richmond & pursue his business in N. York—I lately recd, a letter from him dated Utica N.Y. May 26th 1825. in answer to one of mine making some inquiries about his business with you. He has written me fully on the subject, and says he has also written you a full explanation.—I believe Mr Minor worthy the high estimation in which you hold him. I never knew him otherwise, and our acquaintance has been from our youth. His last letter I will here after transmit to you if necessary, Mr Minor has given up his plan of entering as a student and Military Instructer at the University—As it respects myself I had determined to return from Norfolk & travel in Virginia & extend my acquaintance. In connexion with this object I have determined on giving a few military lessons in this city & in Petersburg, and my present engagements will occupy four or five weeks longer. I shall then have about two months more to spend before returning to Capt. Partridge’s Academy. But should I find a situation to suit me, instead of returning perhaps I might accept of it.—At present I would only propose giving a course of Military instruction at the University—to commence about the 8th or 10th of July next.—Should you think proper to adopt such a course, I will write more particularly, I have had the pleasure of conversing with Gov Randolph now in Town, who possesses further information on this subject——Please to write me, Honoured Sir, and greatly oblige your very obedient & humble servant—John Holbrook